Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Pranav Shukla, M.D.,
(NPI: 1578735130),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-1022
ALJ Ruling No. 2014-7

Date: October 25, 2013

DISMISSAL

Petitioner, Pranav Shukla, challenges the effective date of his participation in the
Medicare program. The Centers for Medicare & Medicaid Services (CMS) moves to
dismiss his appeal. CMS argues that Petitioner has no right to a hearing before an
administrative law judge (ALJ), because he has not obtained an initial determination.

For the reasons set forth below, I grant CMS’s motion and dismiss this case pursuant to
42 CFR. § 498.70(b).

Background

Petitioner is an emergency room physician and member of the Oakbend Medical Group.
In an application (CMS-855R) dated October 9, 2012, he applied for enrollment in the
Medicare program and asked that his benefits be reassigned to the group practice. CMS
Ex. 1. Apparently, other members of the practice filed similar applications at about the
same time.
In a letter dated June 17, 2013, the Medicare contractor, Novitas Solutions, Inc., advised
Petitioner that his enrollment application had been rejected because Novitas “requested
new signature in section 4A and 4B of the CMS-855R application.” CMS Ex. 2. The
notice advised him that, “[i]f you would like to resubmit an application, you must
complete a new Medicare enrollment application(s),” and that “providers and suppliers
are required to submit complete application(s) and all supporting documentation within
30 calendar days from the postmark date of the contractor request for missing/incomplete
information.” CMS Ex. 2. It is not clear from the record whether Petitioner attempted to
cure the defects in his enrollment application. The notice did not establish an effective
date for Petitioner’s billing privileges.

Apparently, one of Petitioner’s medical group colleagues, Ian Smalling, NP, had earlier
received a letter approving his Medicare application. He disagreed with the effective date
and requested reconsideration on January 15, 2013, which was well before the contractor
issued its rejection of Petitioner’s application. CMS Ex. 4. Petitioner (along with other
members of the medical practice) attempted to join Mr. Smalling’s reconsideration
request. However, Petitioner could not then validly request reconsideration, because the
contractor had not issued an initial determination. See 42 C.F.R. §§ 498.5(d)(1);
498.5(1)(1); 498.22, and discussion below.

In a letter dated May 17, 2013, the contractor’s hearing specialist issued its reconsidered
determination in Mr. Smalling’s case. CMS Ex. 5. Although the letter refers to similar
initial determinations issued to other members of the practice, it states that “‘a formal
decision is not rendered in this letter for [those] providers.” CMS Ex. 5 at 1.

In a letter dated June 20, 2013, Petitioner requested an ALJ hearing to challenge the
effective date of his enrollment. CMS now moves to dismiss that hearing request.

Discussion

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505. To
enroll in Medicare, a prospective supplier must complete and submit an enrollment
application. 42 C.F.R. §§ 424.510(d)(1); 424.515(a). When CMS determines that a
supplier meets the applicable enrollment requirements, it grants him Medicare billing
privileges.

CMS’s determination as to the effective date of enrollment is an “initial determination”
that is subject to review under the procedures set forth in 42 C.F.R. Part 498. 42 C.F.R.
§§ 498.3(1), (b)(15). An initial determination is binding unless reconsidered or otherwise
reversed or modified. 42 C.F.R. § 498.20(b).
An affected provider or supplier may only request reconsideration of an enumerated
initial determination, which it may do by filing a written request within 60 days from
receipt of the notice of the initial determination. 42 C.F.R. §§ 498.5(d)(1); 498.5(D(1);
498.22. If CMS (or its contractor) receives a properly-filed request for reconsideration, it
makes a reconsidered determination affirming or modifying the initial determination. 42
C.F.R. § 498.24(c). A supplier or prospective supplier dissatisfied with a reconsidered
determination is entitled to a hearing before an ALJ. 42 C.F.R. §§ 498.5(d)(2);
498.5(1)(2). The regulations do not provide for a hearing in the absence of a reconsidered
determination. Denise A. Hardy, D.P.M., DAB No. 2464 at 4-5 (2012); Hiva Vakil, DAB
No. 2460 at 4-5 (2012).

Petitioner criticizes the Medicare contractor for not including his claim in the Smalling
determination. I find this wholly without merit (and not reviewable by me). A Medicare
contractor is certainly free to consider individual applications individually. Moreover,
there was no initial determination for Petitioner that the contractor could reconsider.

Petitioner also argues that “[w]hile Novitas was aware of the consolidated request for
reconsideration, Novitas failed to send proper notice to [Petitioner’s counsel] of the
different letters and notices addressed to the rest of the providers.” P. Supp. Resp. and
Opp. at 2. Petitioner’s counsel argues that if he received notice (which his client actually
did, see CMS Ex. 3, at 1), he would have filed a separate reconsideration request on
Petitioner’s behalf. That argument is not relevant here because Petitioner never received
an initial determination for which Petitioner’s counsel could request reconsideration.

I am authorized to dismiss a hearing request if the party requesting review does not have
aright to a hearing. 42 C.F.R. § 498.70(b).

Conclusion

Because neither CMS nor its contractor issued an initial determination in this case,
Petitioner does not have a right to an ALJ hearing. I therefore dismiss his hearing request
pursuant to 42 C.F.R. 498.70(b).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

